OPINION ON APPELLANTS PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant pled guilty to aggravated robbery. Tex. Penal Code § 29.08(a)(2). The jury assessed punishment at seventy-five years confinement. The Court of Appeals affirmed. Enos v. State, 859 S.W.2d 594 (Tex.App.—Fort Worth 1993). We reversed and remanded the case to the Court of Appeals. Enos v. State, 889 S.W.2d 308 (Tex.Cr.App.1994). On remand, the Court of Appeals found error but held the error was harmless. Enos v. State, 909 S.W.2d 293 (Tex.App.—Fort Worth 1995).
We granted appellant’s petition for discretionary review to determine whether all questions of harm are to be measured by the test set forth in Harris v. State, 790 S.W.2d 568 (Tex.Cr.App.1989). After careful review of the appellate record, the Court of Appeals’ opinion, as well as the briefs before this Court, we conclude that our initial decision to grant review was improvident. Accordingly, Appellant’s petition for discretionary review is dismissed. Tex.R.App.Pro. 69.3.